Citation Nr: 0903620	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected mitral valve 
prolapse (MVP).

2.  Entitlement to service connection for a psychiatric 
disorder, to include generalized anxiety disorder (GAD).

3.  Entitlement to an increased disability rating in excess 
of 10 percent for mitral valve prolapse (MVP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from August 1971 to November 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2004, February 2006, and 
October 2006 rating decisions.  

In July 2005, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  In 
October 2008, the veteran was informed of a scheduled Board 
hearing to be held at the RO; however, he did not report to 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704 (2008).  

In December 2008, the veteran submitted additional evidence 
to the Board.  In January 2009 correspondence, the veteran's 
representative indicated that the veteran waives RO review of 
this evidence.  The Board accepts this additional evidence 
for inclusion in the record on appeal.  See 38 C.F.R. §§ 
20.800, 20.1304 (2008).

The Board's decision on the claims for service connection for 
hypertension and service connection for a psychiatric 
disorder (to include GAD) is set forth below.  The issue of 
an increased rating for MVP is addressed in the REMAND 
section following the order.  The issue of an increased 
rating for MVP is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to decide 
the claims herein decided has been accomplished.

2.  The veteran did not have chronic high blood pressure or 
hypertension in service; did not have hypertension within one 
year of service separation; did not have continuous high 
blood pressure or hypertension after service; and currently 
diagnosed essential hypertension is not related to service or 
the service-connected MVP.

3.  The veteran did not have chronic psychiatric symptoms or 
psychiatric disease in service; did not have continuous 
psychiatric symptoms after service; and currently diagnosed 
GAD is not related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary to service-connected MVP, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for service connection for a psychiatric 
disorder, to include GAD, are not met.  38 U.S.C.A. 
§§ 105(a), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  The Board notes that, effective 
May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board notes that the veteran has not been 
provided specific notice regarding disability ratings and 
effective dates.  However, because the Board's decision 
herein denies the claims for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

As regards the claim for service connection for hypertension, 
a May 2005 pre-rating letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The February 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the above letter.  

The Board notes that the veteran was not specifically 
informed of the information and evidence needed to 
substantiate a claim for service connection on a secondary 
basis.  However, in July 2004 correspondence, through his 
representative, the veteran referenced 38 C.F.R. § 3.310, the 
regulations pertaining to secondary service connection.  
Further, at that time, the veteran submitted a medical 
opinion addressing a link between his hypertension and 
service-connected MVP.  The May 2005 SOC provided the veteran 
with the regulations pertaining to secondary service 
connection.  The Board finds that the above actions 
demonstrate an awareness on the part of the veteran as to 
what was needed to support his claim for service connection 
on a secondary basis.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Consequently, any omission in this regard 
was "cured by actual knowledge on the part of the 
claimant."  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).

As regards the claim for service connection for a psychiatric 
disorder, a September 2005 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  The February 2006 RO rating decision 
reflects the initial adjudication of this claim after 
issuance of the above letter.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, VA outpatient treatment records, reports of 
VA examinations, and records from the Social Security 
Administration.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's RO 
hearing, as well as various written statements provided by 
the veteran and by his representative, on his behalf.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a psychiatric disorder, the Board finds that VA was not 
under an obligation to provide an examination, as such was 
not necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).

Here, the only evidence indicating that the veteran suffered 
an event, injury or disease in service (psychiatric symptoms 
of anxiety and depression in service) shows that such 
symptoms were due to his own willful misconduct and service 
connection for such disability cannot be granted.  The 
evidence further shows no chronic symptoms in service, or 
continuous psychiatric symptoms after service, upon which a 
medical opinion could be based.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  

II.  Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of 
duty" means any injury incurred or aggravated during a 
period of active military service, unless such injury was the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, was the result of the veteran's 
abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§§ 3.1(m), 3.301.

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and hypertension or psychosis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a non-service-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A.  Service Connection for Hypertension

The veteran contends that his currently diagnosed 
hypertension is either directly related to active duty 
service or is caused or aggravated by his service-connected 
MVP.  After a review of all the evidence of record, the Board 
finds that the claim for service connection for hypertension 
must be denied.

The Board finds that the veteran did not have chronic high 
blood pressure or hypertension in service.  The veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of hypertension.  Although he may 
have had a sporadic elevated blood pressure reading, for 
example, a 168/76 in April 1978, he was not diagnosed with 
hypertension during service.  

The Board finds that the veteran did not have hypertension 
within one year of service separation, and did not have 
continuous high blood pressure or hypertension after service.  
Reports of examinations conducted during Reserve service in 
November 1980, June 1982, November 1984, January 1990, and 
July 1993 all reflect normal blood pressure.  The first 
diagnosis of hypertension is found in a February 1995 VA 
examination report, which reflects a diagnosis of moderate 
hypertension.  

The Board further finds that the currently diagnosed 
essential hypertension is not related to service or to the 
service-connected MVP.  In this regard, the Board observes 
that the passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In a July 2004 letter, the veteran's VA treating physician 
noted that the veteran has a history of hypertension and 
stated that a May 2004 echocardiogram showed mild hypertrophy 
and mild mitral valve regurgitation, which may be related to 
the long lasting hypertension.

In an April 2005 medical opinion, a VA examiner reviewed the 
veteran's claims file and noted that MVP was diagnosed during 
service in 1978, but there is no evidence of elevated blood 
pressure consistent with essential hypertension in service.  
The examiner noted that, although elevated blood pressures 
were noted in the past, the diagnosis of essential 
hypertension was first clinically established in April 2003.  
The examiner then indicated that MVP is a completely separate 
condition from essential hypertension; that essential 
hypertension reflects an increase in the resistance of the 
small arterial vessels of circulation, which in turn result 
in elevated blood pressure.  The VA examiner observed that 
there is no known clinical information that directly links 
these two conditions in either a causal or secondary 
relationship.  The examiner then concluded that it is 
unlikely ("less likely than not") that the veteran's 
service-connected MVP either caused or is related to his 
hypertension.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Here, the Board finds that the April 2005 VA medical opinion 
constitutes the most persuasive evidence on the question of 
whether the veteran's hypertension had its onset in service 
or is related to service-connected MVP.  The April 2005 VA 
opinion was based on a more thorough review of the veteran's 
documented medical history that specifically noted the 
absence of evidence of elevated blood pressure consistent 
with essential hypertension in service, the April 2003 post-
service diagnosis of essential hypertension; and was 
supported by a rationale that included that MVP is a 
completely separate condition from essential hypertension, 
and explained how essential hypertension results in elevated 
blood pressure; and the VA examiner expressed the opinion in 
terms of stronger probability ("less likely than not").  

The July 2004 VA physician opined that the hypertension 
"may" be related to MVP.  The July 2004 VA physician's 
opinion did not indicate a review of the veteran's documented 
medical history, did not note any specific in-service or 
post-service history, including no reference to elevated 
blood pressure in service, but only included a general 
reference to a "history of hypertension" without any 
chronological context, including no mention of the April 2003 
post-service diagnosis of essential hypertension.  The July 
2004 VA opinion was not supported by a rationale, including 
no medical, clinical, or physiological explanation of 
relationship between hypertension and MVP.  

Moreover, the July 2004 VA examiner's opinion was expressed 
in tentative terms of "may be related."  Such opinion is of 
severely diminished probative value by its own terms.  
Considered in its full context, the July 2004 VA examiner's 
opinion is of little probative value because it is stated in 
terms of an opinion of mere possibility and not probability.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis also implied "may or may not" and was deemed 
speculative). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for hypertension, including as secondary to 
service-connected MVP, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Service Connection for a Psychiatric Disorder

The veteran contends that his currently diagnosed GAD is 
related to his active duty service.  After a review of all 
the evidence of record, the Board finds that the claim for 
service connection for a psychiatric disorder, including GAD, 
must be denied.

The Board finds that the veteran did not have chronic 
psychiatric symptoms or psychiatric disease in service.  The 
veteran's service treatment records reflect complaints of 
anxiety and depression in September and October 1979.  The 
October 1979 separation examination report reflects that the 
veteran was depressed and nervous over the present situation 
and an inability to adjust to military life.  

The service personnel records show that he altered the amount 
of a government issued check in August 1979 and was about to 
be tried by court-martial.  The service personnel records 
then show that he decided to be discharged under other than 
honorable conditions in lieu of trial by court-martial.  
Later, the character of discharge was upgraded to under 
honorable conditions.

The in-service psychiatric complaints of anxiety and 
depression are all referable to an incident involving the 
alteration of a pay check.  Even though there were some 
complaints of anxiety and depression in service, such 
symptoms developed as a result of the veteran's own willful 
misconduct surrounding the alteration of a government issued 
pay check and the subsequent military judicial proceedings.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

The Board finds that the veteran did not have continuous 
psychiatric symptoms after service.  Post active service, 
reports of examinations conducted during reserve service in 
November 1980, June 1982, November 1984, January 1990, and 
July 1993 all reflect normal psychiatric evaluations.  An 
August 1981 VA psychiatric consultation note reflects 
complaints of nervousness for the past two weeks, since 
returning to work after two weeks on reserve duty.  The 
veteran reported anger about not getting a job promotion, 
disappointment in not getting time off from work, and sadness 
about his illegitimate son.  The diagnosis was adjustment 
disorder that seems to have been precipitated by returning to 
his job after two weeks of active duty. 

The post-service diagnosis of adjustment disorder in August 
1981 was precipitated by returning to his job after two weeks 
of active duty, which evidence tends to show post-service 
onset of these symptoms rather than continuous symptoms.  
Based on the veteran's reports of anger about not getting a 
job promotion, disappointment in not getting time off from 
work, and sadness about his illegitimate son, the Board 
observes that his psychiatric symptoms did not relate to any 
event that occurred during the two weeks of active duty.

The post-service evidence includes a November 1981 VA 
examination report that reflects complaints of being nervous 
about his adjustment to the outside since being discharged 
from service.  The veteran reported a lack of security not 
being in service and being more and more uneasy and anxious 
reading the newspaper.  Otherwise, the veteran stated that he 
is finding his adjustment to civilian life pretty normal.  
The diagnosis was chronic mild GAD.  Although the veteran was 
diagnosed with chronic, mild GAD in November 1981, his 
psychiatric symptoms related to his adjustment to civilian 
life since being discharged from service, and again not from 
any event that occurred during active service.  

VA medical records from 2005 and 2006 reflect that the 
veteran was taking medication for depression.  A March 2006 
private medical record reflects that the veteran has 
hepatitis C/ alcohol cirrhosis complicated by chest pain, is 
awaiting kidney/liver transplant, and endorsed suicidal 
ideation.  The veteran admitted being discouraged regarding 
his overall health.  Psychiatric evaluation yielded an 
impression that the veteran was not depressed but suffering 
from an adjustment disorder secondary to his underlying 
medical illness.  Such evidence that the veteran's 
psychiatric symptoms have been attributed to his hepatitis 
C/alcohol cirrhosis for which he awaited and eventually 
received a kidney/liver transplant does not tend to show 
continuous post-service psychiatric symptomatology or that 
such post-service symptoms are related to service.  

A January 2008 VA psychology consult note reflects complaints 
of depression and anxiety secondary to a recent liver/kidney 
transplant.  The veteran reported being bored and restless 
due to his medical condition, status post liver/kidney 
transplant, and the associated medical regimen.  He indicated 
that occasionally he feels at risk for alcohol use relapse.  
He also reported mild depressive symptoms.  He denied a 
significant psychiatric history, his first encounter with 
mental health treatment being in March 2004 after an angry 
outburst at work.  He expressed interest in receiving 
individual therapy to provide support around adjustment to 
his medical condition and to reinforce use of adaptive coping 
strategies to prevent relapse.  The next session was 
scheduled for February 5, 2008.

A February 6, 2008 VA administrative note reflects that the 
veteran did not show for his scheduled individual therapy 
session.  A February 7, 2008 VA addendum reflects that the 
veteran requested that his appointment be scheduled for 
February 13, 2008.  A February 13, 2008 VA administrative 
note reflects that the veteran did not show for his scheduled 
session.  In a letter dated February 27, 2008, Dr. S. advised 
the veteran regarding his missed appointment on February 13, 
2008 and asked him to contact her if he is still interested 
in receiving medical psychology services.  There are no notes 
of individual therapy sessions of record.  An April 2008 VA 
preventive medicine questionnaire note reflects a negative 
depression screen.

The Board also finds that there is no competent evidence that 
a currently diagnosed psychiatric disorder, including GAD, is 
related to service.  As before, his psychiatric symptoms do 
not relate to any event that occurred during active service.  
Further, as he failed to report to scheduled individual 
therapy sessions and did not contact VA to reschedule, and an 
April 2008 preventive medicine questionnaire note reflects a 
negative depression screen, he currently may not be suffering 
from a psychiatric disorder.  Neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any competent medical evidence establishing 
a link between any current psychiatric disorder, to include 
GAD, and service.  

With regard to the veteran's own assertions of currently 
diagnosed disability and its relationship to service, such 
matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As neither the veteran nor his 
representative is shown to be other than a layperson without 
the appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value on the 
medical questions of current psychiatric diagnosis or 
relationship to service. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include GAD, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected MVP, is denied.

Service connection for a psychiatric disorder, to include 
GAD, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim on appeal is warranted.  In the 
October 2006 rating decision, the RO denied an increased 
rating for MVP.  In November 2006 correspondence, the veteran 
stated that he disagreed with the October 2006 decision.  The 
Board observes that this statement is an notice of 
disagreement (NOD) with the rating increase denial 
adjudicated in the October 2006 rating decision.

By filing a timely NOD, the veteran has initiated appellate 
review on this issue.  
38 C.F.R. § 20.302(a) (2008).  Because the RO has yet to 
issue a statement of the case (SOC) with respect to this 
claim, the issuance of a SOC is the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2008); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, the issue of 
increased rating in excess of 10 percent for service-
connected MVP is a matter that must be remanded to the AMC/RO 
for the issuance of an SOC.  The Board emphasizes that, in 
order to obtain appellate review of any issue not currently 
in appellate status, the veteran must timely file a perfected 
appeal after the SOC is issued.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

Accordingly, the issue of increased rating in excess of 10 
percent for service-connected MVP is hereby REMANDED to the 
RO, via the AMC, for the following action:

The RO must furnish to the veteran a SOC 
with the claim for an increased rating in 
excess of 10 percent for service-connected 
MVP.  The RO should also provide to the 
veteran a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford him the 
applicable time period for submitting a 
perfected appeal on this issue.

The veteran is hereby reminded that, in order to obtain 
appellate review of the issue of increased rating in excess 
of 10 percent for service-connected MVP, which is not 
currently in appellate status, a timely appeal must be 
perfected (herein, within 60 days of the date of issuance of 
the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


